Preliminary Expert Report of Seth W. Stoughton

I Was retained by counsel for the plaintiff in this case to review events related to the interactions
between officers employed by multiple police agencies and Andrew Carr. This preliminary
report is based on the materials reviewed to date. Should any subsequent information cause me
to expand, add, or revise any of my opinions, l reserve the right to supplement this report
accordingly

    

 
 

Table of Contents
Background and Qualiflcations ...................................................................................................... 2
Colnpensation ................................................................................................................................. 3
Methodology ................................................................................................................................... 4
Understanding cf F`acts ................................................................................................................... 7
1. Investigation ........................................................................................................................... 7
2. Warrant Execution ................................................................................................................. 9
Opinions ........................................................................................................................................ 15
1. Any Failure to RevieW the Warrant Was Unreasonable ....................................................... 15
2. No Reasonable Officer Would Have Relied on the Search Warrant ............. '. ..................... 16
3. The Officers Appear to Not Have Knocked and Announced Prior to Breaehing the Door. 19
Submission .................................................................................................................................... 20
- l ~ EXHIB|T

,C,

 

Background and Qualil`ications

My opinions are based in part on my training, professional experience, education, and research.
My background and qualifications are set forth in the curriculum vitae attached to this report. l
highlight and supplement that material here With information that rs particularly relevant to my
review and evaluation 1n this case.

1 served as an officer in the Tallahassee Police Department in Tallahassee, Florida. The city of
Tallahassee is located in northern Florid'a; it encompasses over 90 square miles and has a city
population of over 180,000 and a metropolitan~area population of over 375,000. The Tallahassee
Police Departrnent employs over 350 sworn officers

1 was employed as an officer for a total of five and a half years. 1 served as a full~tinie officer
from March 2001 until October 2005, and a reserve (part~time) officer from November 2005
until June 2006. ln that time, I earned and maintained several operator and instructor
' certifications beyond my certification as a police officer. During the course of my service with
the department, l was assigned to the Uniform Patrol Division. 1 also had a Wide range of duties
beyond my standard duty assignment Those duties included serving as a Special Respcnse Tearn
member from 2003 until 2005, establishing and teaching community self~defense courses, and
serving as an acting supervisor as needed. As an officer, l conducted hundreds of
investigations made hundreds of arrests, swore out or served dozens of search and arrest
warrants, and forced entry into private residences and other locations on many occasions

1 also served as an investigator in the Florida Department of Education’s Office of lnspector
General. The Florida Department of Education has state-wide authority related to education,
including providing technical assistance and support to 67 local school districts, the Florida
School for the Deaf and the Blind, and 28 state and community colleges; the management of
statewide education funding and teacher certifications; the administration of private school tuition
voucher programs; and the operation of Florida’s Division of Blind Services and Division of
Vocational Rehabilitation. The Florida Department of Education has more than 2,5 00 employees
and has an annual budget of more than 320 billion, roughly a quaiter of Florida’s total budgetary
expenditmes. The Office of lnspector General is responsible foi, inter alia, conducting and
coordinating investigations into allegations of waste, fraud, abuse, ahd financial mismanagement
within or related to the Florida Department of Education.

1 was employed as an investigator for more than two and half years, serving from November 2005
until .iuly 2008. 111 that time, 1 earned and maintained several professional certifications As an
investigator, l conducted investigations into alleged criminal and administrative violations I
conducted a variety of criminal investigations led and coordinated multi-agency criminal
investigations into allegations of private school tuition voucher fraud, swore out warrants,
conducted administrative investigations into employee misfeasance and malfeasance, trained new
investigators drafted investigative policy, and reviewed investigative reports

In addition to specialized knowledge from my experience as an officer and investigator,

my expertise in policing also arises from the academic research on policing l have conducted
for more than six years I arn on the faculty of the University of South Carolina School of Law,

nga

 

where 1 teach in the area of criminal law and criminal procedure My research is focused on the
regulation ofpolicing, including police procedure and tactics My previous academic appointment
was a two-year teaching fellowship at Harvard Law School, where 1 specialized in police
research. My scholarship has been published in o r is f` 0 rth c o min g fr o m the
Harvard Law Revr'ew Forum, the Mz'nnesota Law Revr'ew, the Nor'rh Carolina Law Review, the
Wake ForestLaw Revz'ew, the Vz'rginia Law Review, and other prestigious academic journals,
and it is broadly cited by legal scholars, criminologists, policing practitioners and others l have
also filed or joined multiple briefs amicus curiae to the Supreme Court of the United States
related to police procedure, tactics, and the use of force. Additionally, 1 have written about
policing for The New York Times, The Arlantic, TIME, and other media publications and have
made hundreds of appearances on national and international print, radio, and television media as
a policing expert

l am regularly invited to speak about various aspects of policing to legal, law enforcementJ and
academic audiences r1`0 date, 1 have formally presented more than 75 times to audiences that
include the Conference of Chief Justices; the Comrnand Staff of the Kansas City (Missouri) Police
Department; Chicago’s Civilian Office of Police Accountability, federal lnspector Generals &
1nvestigators; the Senior Executive Staff of the Bureau of Alcohol, Tobacco, Firearms, and
j Explosives; the Federal Law Enforcement Training Center; the Peace Officers’ Association of
Georgia; the Washington State Criminal lustice Standards Commission’s Law Enforcement
Academy, multiple state judicial conferences and various other audiences

1 also provide subject matter expertise in the context of police consulting and litigation. 1 serve
as a subject matter expert for the United States Department of Justice Body~Worn Camera Toolkit,
1 assisted the O]R Group in its Police and Procedure Review of the Madison Police Department,
and 1 am under contract to provide consulting services to the State Attorney’s Offrce for the Fourth
Judicial Circuit in lacksonville, Florida. Additionally, 1 am regularly retained to provide expert
review and testimony in the context of police litigation. 1have been qualified as an expert witness
in state and federal courts and in the course of both civil and criminal litigation. A complete list
of cases in which I have provided testimony or written reports is provided in the attached
curriculum vitae.

1 currently serve on the Citizen Advisory Council of the Columbia Police Department in

Columbia, South Carolina, a department of approximately 350 sworn officers serving a city with
a population of over 130,000 and a metropolitan-area population of over 800,000.

Colnpensation

My fee for analysis in this case is $320 per hour.

 

Methodology

To ensure my methodology was reliable, 1 did not assign credibility to any witness or source
of information prior to a comprehensive review of provided materials, 1 developed my
understanding of relevant facts only after a review of all materials provided, and 1 assumed
those facts to be true solely for the pu1pose of analysis 1n'sum, 1 reviewed sufficient data to
reach conclusions to a reasonable degree of professional certainty. Ithen analyzed those facts
against a backdrop of the professional standards for police officers and the protocols for
investigations seizures, arrests, and other practices, principles and protocols recognized, relied
upon, and employed in the law enforcement profession on the date of this incident, particularly
with regard to investigations the detention and arrest of civilians, and the police role in
involuntary psychiatric evaluations The methodology is consistent with the methodology
utilized by other experts in the field of law enforcement when conducting an analysis of incidents

of this type.

My testimony regarding police procedure, investigations and warrant service are all relevant
areas of testimony that would assist a jury in understanding the evidence presented to them.

Before developing my opinions in this case, 1 reviewed the following materials:f
» Affidavit for Search Warrant, April 12, 2016
¢ Affidavit Establishing Probable Cause for Warrantless Arrest (Andrew Carr), 2016 APR
15 PM 4:08
¢ Affidavit Establishing Probable Cause for Warrantless Arrest (Michael Menefield), 2016
APR 15 PM 4:09
¢ Cleveland Division of Police Detail Report
¢ Cleveland Police Department Search Warrant lnventory List
0 Cornplaint, Carr v. Johnson et al., 1:17-cv-00620
o Curriculum Vitae of Martin W. Lewis
0 Depositions
- o Michael Astrab, Feb. 9, 2018
¢ Electronic l\/ledia
0 12063022§10295831494118_423315872"n.jpg
l Picture of five black males posing for the camera
0 1295 5 654_1 053 54285 801 8428__256222743_n.mp4
' Video of black male driving while holding cash & firearms
0 12953016_1060417184033221_1676443462_n.mp4
" Video of black individual shooting a pistol at an indoor shooting range
o ALFRED JOHNSON HR_KK_REDACTED.PDF
ALFRED JOHNSON POLlCE_KK_Redacted.DPF
o Capture.PNG
l Screenshot of social media post on Sept 21 2015 at 15:33:41

O

 

1 Documents are identified by title where possible and by description when deemed necessary.

_4_

 

o Capture 3 .PNG
' Screenshot of social media post (video of black individual shooting a l
pistol at an indoor shooting range) on Apr 9 2016 at 13:37:52
o Capture 22.PNG '
'* Screenshot of social media post (paused video of black male driving while
holding cash & firearms) on Apr 9 2016 at 13:02:09
o CARR, JAMES _ 107~110 (dismissal) (LLOYD).PDF
o CARR,_ANDREWHOOI-106_(1\/Iotion)_(Schuler) (FullSize).PDF
' Transcript ofProceedings, October 11, 2016
o GOPROOZO.MP4
" Video of entry
o MILAN.mp4
l Video of a post-search walkthrough at 19409 Milan Drive
Garfield Heights Police Department Crime Scene Diagram Fonn
Laboratory Report (GSR) & Notarized Statement of Martin W. Lewis
l\/laple Heights Police Department Consent to Withdraw Blood, Hair, AndfOr Buccal for
DNA Testing
Maple Heights Police Department
o Evidence Custody Form
. 0 Evidence Report
o 1ncident/Offense Report, XX-XXXXXXX
' 1nitial & Related lnvestigative Reports
Report, 4/18/201615:17
Search Inventory Form
Statement of Steven Davis
Statement of Ron Dodge
Statement of Keith Kulak
Suspect Rights Statement
- _ Andrew Carr
' Derrick Carr
' Stephen Carr
i\/lunicipal Court, Bond Entry
o Andrew Carr
o Michael Menefield
Ohio v. Carr, Prosecuting Attorney’s Response to Defendant’s Request for Discovery,
Case 605515~16-CR
o Attached Bill of Particulars
Ohio v. Carr, Supplemental Response to Request for Discovery, Case 605515~16-CR,
multiple
Photographs, Screenshots, Plat, & Sl<etches

OOOOOO

_SH

 

Police Summary of Statements of Defendant Andrew J. Carr, 4/15/2016 14:4'7
Records re: Andrew Carr
o CCW record
o Driver’s license & driving records
0 NCIC check
o Social Security Search
o Ohio Criminal History
Records re: Michael Menefield
o Thomson Reuters individual Report Plus Associates
o Driver’s license & driving records
0 NCIC check
0 Social Security Search
o Ohio Criminal History
Response to 1nterrogatories
o Defendant Ron Dodge’s Answers to Plaintiffs Second Demand for
Interrogatories and Demand for Documents up Defendant Ron Dodge
o Keith E. Kulak Responses to Plaintiff"s Second Demand for Interrogatories and
Demand for Documents upon Keith E. Kulak
o Stephen Davis Responses to Plaintiff’s Second Demand for lnterrogatories and
Demand for Documents upon Stephen Davis
Review of Alfred Johnson’s Personnel File
S.E.A.L.E. SWAT After Action Report
South East Area Law Enforcement SWAT Tearn Reports
o Member Statement of Ron Dodge
Member Statement of Steven Davis
Member Statement of Ben Lang
Member Statement of Robert Soltis
Member Statement of Keith Kulak
Member Statement of Nick Rossi
Member Statement of Richard Cramer
Member Statement of Matt Berger
o_ Member Statement of 1 ames Seawright
Search Warrant, April 27, 2016
True Bili lndictment ofAndrew 1. Carr
United States Census Bur'eau
0 Selected Economic Characteristics, 2012-2016 American Community Survey 5-
Year Estimates
o Demographic and Housing Estimates, 2012-2016 American Community Survey
S-Year Estimates
Additional materials, including Bates stamped materials, not specifically identified

OOOOOOO

_5_

 

Understanding of Facts

The following summary relates to an investigation of Michael Menefield and the April 15, 2016,
and the execution of a search warrant at 19409 Milan Drive, Maple Heights, Cuyahoga County,
Ohio.2

1. Investigation

ln early 2014, officers assigned to the Cleveland Police Department’s Gang lmpact Unit were
investigating a street gang known as the “Heartless 1"`elons.”3 On August 1, 2014, officers arrested
a known member of the Heartless Felons gang. Michaei Menefield was with the known gang
member at the time and was himself arrested for improperly handling firearms in a motor vehicle.4
1\/11'. Menefield pleaded guilty on January 6, 2015, served a prison sentence, and was released on
September 21, 2015.5

After Mr. Menefreld’s release, officers began investigating him for weapons-related offenses On
April 12, 2016, an officer ultimately applied for and received a search warrant for 19409 Milan
Drive, Maple Heights, Cuyaho ga County, Ohio.6

The affidavit in support of the search warrant has a single sentence linking Mr. Menefield to that
address That sentence states: “Affiant avers that Michael Menefield, DOB [olnitted], SSN
[ornitted], listed his address as 19409 Milan Drive, Maple Heights, Cuyahoga County, Ohio
44137.” 7 The relevant portion of the affidavit states as foilows:

11. Affiant avers that Michael Menefield served his prison tenn and Was released from
prison on September 21, 2015 .

12. Affiant avers that Michael Menefield, DOB [ornitted}, SSN [omitted], listed his address
as 19409 Milan Drive, Maple Heights, Cuyahoga County, Ohio 44137.

13. Affiant avers that continued monitoring of social media revealed Michael l\/lenefield
having an instagram account . . .3

 

2 The address is located in ZIP code 44137. According to ZIP code-level data from the United States Census Bureau,
in 2016 the area was estimated to be predominantly (74%) Black or Af`rican Arnerican. Approxirnately 62.5% percent
of the population was in the labor force, and the unemployment rate was 12.6%. In comparison, the national average
unemployment rate at the time was 7.4%. The median household income for that Z]P code was $37,95 8, compared
to a national median of $55,322, and the mean household income for the area was $46,870, compared to a national
mean of $77,866. In that Z]P code, 17.8% of families and 21% of all individuals had past-year income below the
poverty level, compared to 11% of families and 15. l% of individuals nationally. Approximately 23 .6% of households
in that ZIP code received Food Stamps/SNAP benefits in the last year, compared to a national average of 13%, and
4.5% of households received cash public assistance income, compared to a national average of 2.7%. United States
Census Bureau, 2012-2016 American Community Survey 5 -Year Estimates.

3 Affidavit for Search Warrant, April 12, 2016, 5-6.

4 Affidavit for Search Warrant, April 12, 2016, 7.

5 Affidavit for Search Warrant, April 12, 2016, 7.

6 Astrab Dep., 12:4-20, Feb. 9, 2016.

7 Affidavit for Search Warrant, April 12, 2016, 7.

3 Affidavit for Search Warrant, April 12, 2016, 7.

 

The affidavit does not explain when and in what context Mr. Menefield “listed his address.”9

The affidavit makes several statements about the typical actions of “persons who are criminal
gang members” and “individuals involved in illegal gang activities,”10 however, it nowhere asserts
that Mr. Menefield himself was a criminal gang member. Instead, the affidavit asse1ts that officers
had probable cause to believe that Mr. Menefield had committed firearms-related offenses based
on 1) information provided by a Confidential lnforrnant, and 2) information gleaned from social
media.

Confidential Informant. According to the affidavit, a Confidential 1nforrnant stated that l\/lr.
Menefield was the source of a firearm that had been previously recovered at a gang~affiliated
address (15609 Steinway Avenue, Cleveland, OH) and that Mr. Menefield “supplies weapons for
members of” the Heartless Felons gang in Mapie Heights.11 There is nothing in the affidavit
suggesting that the Confidential lnfonnant provided information about Mr. Menefreld’s address
or the location of any additional weapons

Social Media. The affidavit also identified three relevant posts to Mr. Menefield’s 1nstagram
account (lnstagram is a social media platform that allows users to post pictures and video):

¢ A video described as showing Mr. Menefield firing a rifle, posted October 22, 2015.12 A
copy of the video was not available for this review, so 1 cannot analyze its content

» A video described as showing Mr. Menefield driving and holding folded cash with
multiple handguns on his lap.13 My review of the video is consistent with this description;
a black male, presumably Mr. l\/Ienefreld, is shown as described

0 A video described as showing Mr. Menefield firing ahand gun at a gun range.14 My review
of the video is not consistent with this description The video shows someone firing a
handgun at a gun range, but only the shooter’s right arm and hand and the right side of a
pair of protective ear muffs are visible; the shooter’s head and face are not. The video
does not provide sufficient information to identify the shooter. Further, it is impossible to
determine from the video whether the gun being fired is one of the guns that Mr. Menefield
had on his lap in the prior video.

There is nothing in affidavit suggesting that the social media posts provided information about
Mr. Menefield’s address or the geographic location of the firearms (especially their location at
times other than when they were shown in a vehicle and a shooting range).

 

9 Affidavit for Search Warrant, April 12, 2016, 7.
10 lAffidavit for Search Warrant, April 12, 2016, 3-9.
11 Affrdavit for Search Warrant, April 12, 2016, 7
12 Afndavit for Search Wairant, April 12, 2016, 7.
13 Affidavit for Search Wa1rant, April 12, 2016, '7.
14 Affidavit for Search Warrant, April 12, 2016, 7.

 

2. Warrant Execution

Shortly after 7':00am on Friday, April 15, 2016, officers went to 19409 Milan Drive.15 Based on
officers’ later statements they intended to serve the extant search warrant for that address “wlrile
also looking to speak with a male by the name of Michael 1\/1enefield.”16

1t is unclear whether any of the officers actually reviewed the search warrant; Officer Ron Dodge,
Sergeant Keith Kulak, and Patrohnan Stephen Davis all submitted written response to an
interrogatory indicated they “did not have the opportunity to personally review the Search Warrant
prior to its execution.”17 1n his response, Officer Dodge indicated, “[t]hat function is handled by
SEALE Team Commander Robert Soltis.”18 Both Sgt. Kulak and Ptl. Davis also stated, “That
function is handled by the SEALE Team Commander who would have served as the liaison
between SEALE Team and City of Cleveland Detective Alf`red .1 ohnson.”19

Notably, however, none of the officers affirmatively stated that Soltis actually did review the
search warrant Officer Soltis’s written description of his actions leading up to and during the
execution of the search warrant is similarly lacking any affirmative statement to the effect that he

actually reviewed the warrant20

There are inconsistences in the description of events immediately prior to officers forcing entry.

Most of the officers later indicated that they knocked and announced prior to forcing entry.
According to several officers Officer Cramer knocked and announced the presence of police.21
One statement states that Officer Cramer “issued several announcements accompanied by loud
knock to the front door.”22 Other officers reported that a knock-and-announce was made, but they
do.not identify which officer knocked and announced23 One officer’s statement is silent as to

 

15 Affidavit Establishing Probable Cause for Warrantless An'est, 2016 APR 15 PM 4:08, p. 1

16 Affidavit Establishing Probable Cause for Warrantless Arrest, 2016 APR 15 PM 4:08 (Andrew Carr), p. 1; see also
Affidavit Establishing Probable Cause for Warrantless Arrest, 2016 APR 15 Pl\/i 4:09 (Michael Meneiield), p. 1;
Maple Heights Police Department Report, 4/18/2016 15:17, p. 12.

11 Defendant Ron Dodge’s Answers to Plaintiff`s Second Demand for 1nte1'rogatories and Demand for Documents up
Defendant Ron Dodge, p.l; Keith E. Kulak Responses to Plaintiff‘s Second Demand for Interrogatories and Demand
for Documents upon Keith E. Kulak, p.l; Stephen Davis Responses to Plaintifi’s Second Demand for Interrogatories
and Demand for Documents upon Stephen Davis p.l.

13 Defendant Ron Dodge’ s Answers to Plaintiff’ s Second Demand for Interrogatories and Demand for Documents up
Defendant Ron Dodge, p 3.

19 Stephen Davis Responses to Plaintiff's Second Demand for 1nter1 ogatories and Demand for Documents upon
Stephen Davis p. l.

211 South East Area Law Enforcemerrt SWAT Team Member Statement of Robert Soltis p. 1.

21 Maple Heights Police Department Report, 4/18/2016 15:17, p. 13; Maple Heights Police Department Statement of
Ron Dodge; Maple Heights Police Department Statement ofKeith Kulak.

22 South East Area Law Enforcement SWA'I` Team Member Statement ofRon Dodge, p. 13 see also South East Area
Law Enf`orcement SWAT Team Member Statement of Richard Cramer, p. 1; South East Area Law Enforcement
SWAT Team Member Statement of Matt Berger, p. 1; South East Area Law Enforcement SWAT Team Member
Statement of J ames Seawright, p. l.

21 South East Area Law Enforcement SWAT Team Member Statement of Ben Lang, p l; South East Area Law
Enforcement SWAT Team Member Statement of Robert Soltis p 1; South East Area Law Enforcement SWAT Team
Member Statement ofKeith Kulak, p. 1; South East Area Law Enforcement SWAT Team Memb er Statement ofNick

Rossi, p. l.
_ 9 n

 

whether there was a knock and announce.l‘1

Ofticer Ben Lang reported seeing curtains move as the officers approached the house before “the
breachers subsequently knocked and announced.” He did not identify in which side or opening
he saw movement25

Robert Soltis reported, “On approach[period or comma] heard gang unit yell suspect in window
[at] kitchen (#4 side) [the western face of the residence] and heard SWAT members yeli suspect
in living room (#1 side) [the southern-facing front of the residence]. Knock & announce
conducted.”26 Chronologically, this suggests the suspects were observed prior to any knock and
3111`101]11€6.

Officer Richard Cramer reported that he saw movement at l Side/Opening 1 (a window on the
western side of the southern-facing front of the residence) after knocking and announcing27 _

The after-action report states that there as “nc response [from] inside” the home after the knock
and announce Later, it states that perimeter officers heard radio traffic tagging movement at the
3/4 corner (the corner where the north-facing back of the residence meets the east-facing side of
the residence) and 1 side (the south-facing front of the residence).28 lt is unclear from the narrative
of the after-action report whether this radio trach occurred prior to or after any knock and
announce

Officer Seawright ultimately breached the door with a ram,29 although it isn’t clear whether there
was a delay between any announcement and the breach and, if so, how long it was. According to
Officer Dodge, Officer Seawright “paused several seconds [after Officer Cramer knocked and
announced] before manually breaching the i'ont door with a ram.”3° Officer Seawright later
described the amount of time he waited after the announcements as “a short tirne,”31 although the
after-action report described it as “a substantial amount of time.”32

After the door was breached, Officer Davis deployed a Noise-Flash Diversionary Device
(sometimes referred to as a “flashbang”)33 and was the first to enter the home.514

 

24 South East Area Law Enforcement SWAT Team Member Statement of Steven Davis, p. 1.

25 South East Area Law Enforcement SWAT Team Member Statement ofBen Lang, p. 1

26 South East Area Law Enforcement SWAT Team Member Statement of Robert Soltis, p. 1.

21 South East Area Law Enforcement SWAT Team Mernber Statement of Richard Cramer, p. l.

21:,S.]E.A.L.E. SWAT After Action Report, p. 1, 2.

2

Maple Heights Police Department Report, 4/18/2016 15:17, p. 13; Maple Heights Police Department Statement of
Keith Kulak; Maple Hcights Police Department Statement of Rob Dodge.

30 South East Area Law Enforcement SWAT Team Mernber Statement of Ron Dodge, p. 1.

31 South East Area Law Enforcement SWAT Team Mernber Statement of J ames Seawright, p. l.

32 S.E.A.L.E. SWAT After Action Report, p. 2.

33 Maple Heights Police Department Report, 4/18/2016 15:17, p. 13; Maple Heights Police Department Statement of
Steven Davis; Maple Heights Police Department Statement of Keith Kuiak; South East Area Law Enforcernent
SWAT Team Member Statement of Ron Dodge, p. 1; South East Area Law Enforcement SWAT Team Member
Statement of Steven Davis, p. 1.

34 Maple Heights Police Department Report, 4/18/2016 15 :17, p. 13; Maple Heights Police Department Statement of
Ron Dodge; South East Area Law Enforcement SWAT Team Member Statement ofRon Dodge, p. 1.

_19»1

 

One of the officers was wearing a GoPro, a mobile video camera, which started recording prior to
the officer’s arrival on scene. At 0:00:24, the GoPro video shows the officer exiting a vehicle,
then walking easterly (as indicated by the rising sun). Other officers can be seen moving toward
the target address from across the street. At 0:00:44, one officer can be seen going between the
houses immediately west of the target address while the officer wearing the GoPro and two other
officers walk through the front yards. A screen capture is provided for illustration (the beige
house in the middle of the picture is immediately to the west of the target address):

 

‘ coramch

MO

 

Shortly after, another group cf officers can be seen staging at the front door of the target address
The officer wearing the GoPro is either adjusting it or making contact with the microphone,
resulting in garbled audio.

At 0:00:54, one of the officers-_presumably one preparing to enter the residence-can be heard
yelling, “Window, window, window.” The officers approaching from the west are not yet in
position at this point; one of them is standing next to a white vehicle in the driveway immediately
east (near the 1/2 comer) of the target address The second officer is further west, roughly even
with the edge of some hedges in the front yard of the neighboring house. The officer wearing the
GoPro is on or near the next driveway to the west. A screen capture at 0:00:55 is provided for
illustration:

_11_

 

 

For comparison, 1have retrieved a Google ZD overhead image35 and a Google Street View image36
and indicated on those images the approximate positions of the officers approaching from the west
when the other officer begins yelling. On both of the images on the next page, the brown vehicle
model represents the white vehicle parked in the driveway, while the three red tags indicate the
approximate location of the officers at the point when the officer begins yelling, “Window,
window, window.” (Viewers are advised to disregard any other vehicles in the below images;
those vehicle were present when the Google images were taken, but not necessarily during the
execution of the search warrant on April 15, 2016.)

 

This space intentionally left blank.

 

35 Retrieved on June 25, 2018.
36 Retrieved on June 25, 2018, and featuring an image captured in August 20i4.

_12_

 

 

 

When officers were at approximately the positioned indicated, an officer began yelling, “Window,
window, window. Hands up! Hands up, window!”

At 0:00:56, at about the same time the yelling officer can be heard saying, “Hands up!” for the
first time, a single bang can be heard. At 0:00:59, shortly after the yelling officer has finished
saying, “Hands up, window!” a louder bang can be heard.37

At about the same time as the second bang, someone can be heard yelling what may be “police!”
Shortly after, at 0:01:01, someone can be heard yelling a command, although the words are not

readily identifiable

Andrew Carr, a resident at the target address, later said he was upstairs when he heard “loud
banging/smashing noises coming from downstairs.” lie heard his father yell, “Oh.” He heard a
loud “’pop”’ and saw “a lot of smoke.” He was “scared that someone was breaking into the
residence.”38 Mr. Carr, who holds a Concealed Handgun License, was at the top of the stairs; he
“drew his pistol and fired one round into the floor of the stairs.” At that pcint, he had not seen or
heard any indication that the individuals entering his horne were police officers.39 He fired either
“upon” the detonation of flashbang or “a few seconds after” or “almost immediately after.”40

At 0:01:06 on the GoPro video, an officer can be heard saying, “Shots fired, shots fired.”

 

This space intentionally left blank.

 

31 Although the video is not dispositive on this point, the timing suggests that the first bang (at 0:00:56) is the sound
of officers’ breaching the front door, and the second (at 0:00:59) is the deployment of a Noise~Flash Diversionary
Device (sometimes referred to as a “flashbang” or “concussion grenade”).

38 Police Summary of Statement ofDefendant Andrew I, Carr, p. 1-2.

39 Police Summary of Statement ofDefendant Andrew .1. Carr, p. 1~2.

411 Maple Heights Police Department Report, 4/18/'2016 15:17, p. 12; Affidavit Establishing Probable Cause for
Warrantless Arrest, 2016 APR 15 PM 4:08 (Andrew Carr), p. 1; S.E.A.L.E. SWAT After Action Report, p. 2.

_14_

 

Opinions

1 hold the opinions below to a reasonable degree of professional certainty. The basis and reasons
for my opinions are premised upon my education, training, and experience in law enforcement;
my knowledge and research as a policing scholar; my knowledge of law enforcement standards,
analysis, and study; my familiarity With generally accepted police practices and the professional
and academic literature in the field; and my understanding of the facts of this case based upon
a comprehensive review of the materials listed above.

My opinions in this case are summarized as follows:

l. Any failure to review the warrant was unreasonable;
2. No reasonable officer would have relied on the search warrant; and
3. The officers appear to not have knocked and announced prior to breaching the door.

The explanations for my opinions are laid out below.
1. Any Failure to Review the Warrant was Unreasonable

Officers receive training on warrants, including the substantive and procedural requirements
imposed by the Fourth Amendment, by criminal statutes, and by other laws and doctrines
Officers are taught that they can ordinarily rely on a warrant properly issued by a neutral and
detached magistrate; even if the warrant is later invalidated, the warrant provides officers with
what the Supreme Court has described as a “shield of immunity.”41 However, officers also learn
that they cannot rely on warrants that are so lacking “in indicia of probable cause as to render
official belief in its existence entirely unreasonable” or when a warrant is “so facially deficient . .
. that the executing officers cannot reasonably presume it to be valid.”42

As the Supreme Court put it, “1t is incumbent on the officer executing a search warrant to ensure
the search is lawfully authorized and lawfully conducted.”tth As that framing suggests, officersa~
especially officers who regularly serve search and arrest warrants-learn that they have an
obligation to read and be familiar with the warrants they serve, including the affidavits supporting
those warrants According to the Supreme Court, “The ‘shield of immunity’ otherwise conferred
by the warrant will be lost . . . where the warrant was ‘based on an affidavit so lacking in indicia
of probable cause as to render official belief in its existence entirely unreasonable.”’44

The Sixth Circuit, too, has recognized that a warrant provides officers with a “shield of immunity.”
However, the Sixth Circuit has also stated explicitly that “the good~faith exception does not apply
to affidavits so lacking indicia of probable cause that a belief in the existence of probable cause
would be objectively unreasonable.”45

 

41Messerschmidtv. Mil!ender, 565 U.S. 535, 547 (2012).

42 United,$`tate.s' v. Leon, 468 U.S. 897, 899 (1984)

43 Groh v. Ramirez, 540 U.S. 551, 563 (2004).

44 Messerschmia't v. Millender, 565 U.S. 535, 547 (2012) (quoting UnitedStotes v. Leon, 463 U,S. 897, 899 (1934)).
45 UnitedStates v. Rose, 714 F.3d 362, 367 (6th Cir. 2013)

_15_

 

1n short, both the Supreme Court and the Sixth Circuit have explicitly indicated that officers must
review warrants they execute, including the affidavits that support those warrants Without
conducting such a review, officers are not in a position to make the basic determinations that the
Supreme Court and Sixth Circuit have explicitly called upon them to make: namely, whether the
warrant is patently devoid of probable cause and whether the warrant is facially deficient For
those reasons it is objectively unreasonable to rely on a warrant without reviewing the warrant,
including underlying affidavit

1n this case, it is unclear whether any of the officers actuaily reviewed any portion of the search
warrant Officer Dodge indicated in a written response to an interrogatory that he “did not have
the opportunity to personally review the Search Warrant prior to its execution.” 1n the same
document, he indicated, “[t]hat function is handled by SEALE Team Commander Robert
Soltis.”46 Sergeant Keith Kulak made the same statement, indicating in a written response to an
interrogatory that he “did not have the opportunity to personally review the Search Warrant prior
to its execution.”41 Patrolman Stephcn Davis made the same statement, indicating in a written
response to an interrogatory that he “did not have the opportunity to personally review the Search
Warrant prior to its execution.”48 Both Sgt. Kulak and Ptl. Davis also stated, “That function is
handled by the SEALE Team Commander who would have served as the liaison between SEALE
Team and City of Cleveland Detective Alfred Johnson.”49

Notably, however, none of the officers affirmatively stated that Soltis actually did review the
search warrant Officer Soltis’s written description of his actions leading up to and during the
execution of the search warrant is similarly lacking any affirmative statement to the effect that he
actually reviewed the warrant50

To the extent that the officers in this case relied upon the search warrant without reviewing it,
such reliance was objectively unreasonable

2. No Reasonable Officer Would Have Relied on the Search Warrant

As described above, officers receive training on warrants, including the substantive and procedural
requirements imposed by the Fourth Arnendment and their obligation to read and be familiar with
the warrants they serve, including the underlying affidavits

in the context of the substantive requirements officers are taught that warrants cannot be
predicated on conclusory statements hunches, or beliefs 1nstead, they learn, warrants must be
supported by a recitation of facts or circumstances that establish a minimum quantum of proof--

 

46 Defendant Ron Dodge’s Answers to Plaintiff’s Second Demand for lnterrogatories and Demand for Documents
upon Defendant Ron Dodge, p. 3. ‘

47 Keith E. Kulak Responses to Plajntiff’ s Second Demand for lnterrogatories and Demand for Documents upon Keith
E. Kulak,p. 1.

48 Keith E. Kulak Responses to Plaintiff" s Second Demand for Interrogatories and Demand for Documents upon Keith
E. Kulak, p. 1; Stephcn Davis Responses to Plaintiff"s Second Demand for Interrogatories and Demand for
Documents upon Stephcn Davis, p. l.

49 Stephcn Davis Responses to Plaintif`f’s Second Demand for Interrogatories and Demand for Documents upon

Stephcn Davis, p. 1.
50 South East Area Law Enforcement SWAT Team Member Statement ofRobert Soltis, p. 1.

_16_

 

probable cause_to make an arrest or conduct a search. Airest warrants they learn, require
probable cause that 1) an offense has been committed and 2) that the person whose arrest is sought
' committed it. More relevantly, officers learn that search warrants require probable cause that either
(1) a crime was committed at the location to be searched, or (2) evidence of a crime (i.e.,
instrumentalities or fruits of a crime) exists at the location to be searched

As the Sixth Circuit has stated, “To justify a search, the circumstances must indicate why evidence
of illegal activity will be found ‘in a particular place.’ There must, in other words, be a ‘nexus
between the place to be searched and the evidence sought.”’51

Officers learn that probable cause requires reasonably reliable information and cannot be
predicated on “stale” information,52 including information about the presence of evidence at the
location to be searched. “[T]he critical question is whether the information contained in the
affidavit, when presented to the . . . judge, established that there was a fair probability that
[evidence] would still be found at” the target address53 “[A] warrant is stale if the probable cause,
while sufficient at some point in the past, is now insufficient as to evidence at a specific
location.”54 This includes evidence linking a particular person to a particular location. The Sixth
Circuit has made this point explicitly, identifying among the relevant considerations whether “the
criminal [suspect is] . . .nomadic or entrenched[].”55

Officers regularly refer to various governmental records, including criminal justice records, in the
course of their duties, but they also know that certain pieces of information, specifically including
an individual’s home address, are not always accurate. Such information can become stale.
Officers are well-aware of the entirely common sensical observation that people relocate from
time to time, They are also aware that there is an even higher potential for housing transiency in
lower socio~economic areas

Officers know that individuals who live in low socio-economic status communities#especially
individuals who either have a criminal history or are actively involved in crime-often relocate
frequently within the community; they can be “nomadic,” to use the phrase adopted by the Sixth
Circuit. Because of the frequency ofrelocation, officers learn to distinguish between the addresses
where an individual “stays” and the location where an individual c‘lives.” Although the
terminology varies in usage, the concepts are consistent and officers regularly distinguish between
the two. An individual “stays” at the location or locations where they can regularly be found,
where they sleep, and where they keep personal property. To identify where an individual “stays,”
1 officers will ask a question such as, “lf 1 had to find you in a couple of days, where would 1 go?”
ln contrast, an individual “lives” at the location that they consider to be an official address
regardless of whether they regularly spend time there or have personal property there. Officers

 

51 United States v. Curpenter, 360 P.Bd 591, 594 (6th Cir. 2004) (quoting United Sta£es v. Van Shutters, 163 F.3d
331, 336-37 (6th Cir. 1998)); see also United States v. Abboud, 433 F.3d 554, 572 (6th Cir. 2006) {“'1`0 demonstrate
probable cause to justify the issuance ofa search warrant, an affidavit must contain facts that indicate a fair probability
that evidence of a crime will be located on the premises of the proposed search.”). `

52 See, e.g., United States v. Frcchette, 583 F.3d 374, 377 (6th Cir. 2009) (““[S]tale information cannot be used in a
probable cause determination.”)

53 Unz'ted States v, Spfkes, 158 F.Bd 913, 923 (6th Cir. 1998).

54 United States v. Abboud, 438 F.3d 554, 572 (6th Cir. 2006)

55 Unfted States v. Abboud, 438 F.3d 554, 572 (6th Cir. 2006)

_s17_

 

will seek to identify where an individual “lives” by asking something like, “If I was going to mail
you a letter, where would I send it?”

ln the context of criminal investigations, the distinction between “staying” and “living” is
particularly important precisely because of the probability that an individual’s officially
designated address is not where the individual actually frequents, resides, or keeps personal
property. This is especially true with regard to individuals who have recently been released from
incarceration Such individuals are typically required to provide an address of record, but they
often do not stay or keep property at the address they provide, which may be the address of a
friend, family member, or significant other. lf the individual does stay at that address after release,
it is often only for a very brief period before relocating. There is additional reason to doubt the
accuracy of information provided by individuals who are or may be affiliated with criminal gangs.
Such individuals are often be reluctant to provide accurate information to the authorities about
their place of residence for fear that it will be used by law enforcement in future investigations
into them personally or other gang members. For these reasons, officers are well-aware that they
need to verify a subj ect’s place of residence using valid investigative methods. This is particularly
true in low socio-economic status communities with high poverty rates, which have an increased
rate of housing transiency.

Maple I-Ieights is a low socio-economic status community with a high rate of poverty. Maple
Heights is assigned ZIP code 44137, and US Census data reflects that rates of unemployment,
poverty, and public assistance are significantly higher there than the national average According
to ZIP code-level data from the United States Census Bureau, in 2016 the area was estimated to
be predominantly (74%) Black or African American. Approximately 62.5% percent of the
population was in the labor force, and the unemployment rate was 12.6%. In comparison, the
national average at the time was 7 .4%. The median household income for that ZIP code was
$37,958, compared to a national median of $55,322, and the mean household income for the area
was $46,870, compared to a national mean of $77,866. In that ZIP code, 17.8% of families and
21% of all individuals had past-year income below the poverty level, compared to ll% of families
and 15.1% of individuals nationally Approximately 23.6% of households in that ZIP code
received Food Stamps/SNAP benefits in the last year, compared to a national average of 13%,
and 4.5% of households received cash public assistance income, compared to a national average

of 2.7%.56

ln this case, the affidavit in support of the search warrant has only a single sentence linking Mr.
Menefield to 19409 Milan Drive. That sentence states, in full: “Af`fiant avers that Miohael
Menefield, DOB [omitted], SSN [omitted], listed his address as 19409 Milan Drive, Maple
Heights, Cuyahoga County, Ohio 44137.” 57 The affidavit does not explain when and in what
context Mr. Menefield “listed his address,” although that statement follows immediately after a
sentence describing Mr. Menefield’s release from prison on September 21, 2015.53

To any reasonable officer who read the warrant, therefore, the only connection between
Mr. Menefield and 19409 Milan Drive was information self-reported by a convicted felon and,

 

55 United States Census Bureau, 2012-2016 American Community Survey S-Year Estimates..
57 Af`fidavit for Search Warrant, April 12, 2016, 7.
53 Affidavit for Search Warrant, April 12, 2016, 7.

_13H

 

apparently, suspected gang member, who provided the information to an official source almost
seven months before the search itself. Any reasonable officer would have known that the
characteristics of the area and of Mr. Menefield himself created a high risk that any information
he provided at the time of his release from prison in September 2015 would not be accurate in
April 2016. No reasonable officer would have relied on this limited, dated information to
determine Mr. Menefield’s current address.

The warrant and affidavit in support thereof simply do not include even minimally reliable
information that could establish probable cause of a nexus between l9409 Milan Drive and
evidence related to Mr. Menefield and his criminal activities

For the foregoing reasons, it is my opinion that no reasonable officer would have relied on the
search warrant.

3. The Officers Appear to Not Have Knocked and Announced Prior to Breaching tile
Door

The GoPro video is not dispositive, but my review of it suggests that the officers appear to not
have knocked and announced prior to breaching the door.

It is highly unlikely that a well-trained tactical team would initiate an entry by knocking and
announcing their presence before perimeter officers were in position.

In this case, multiple officers approaching from the west of the target address, were not yet in
position at the time an officer yells, “Window, window, window” at 0:00:54 on the video.

¢ At 0:00:48, an officer is shown walking between the two houses immediately west of the
target address, presumably to take a position viewing the back of the target address. The
video does not show the officer’s location after that point, but it is unlikely that the officer
made it into position Within the subsequent six seconds.

¢ At 0:00:54, the officer immediately in front of the officer wearing the GoPro is not even
halfway through the yard of the house to the west of the target address. This officer makes
it to a position behind the white vehicle in the driveway immediately west of the target
address at 0:00:59.

~ At 0:00:54, the officer wearing the GoPro is standing on the far side of the yard west of
the target address and does not appear to have drawn his firearm yet. This officer makes
it to a position near the stairs of house immediately west of the target address at 0:0i :01.

This timing and positioning suggests that, as of 0:00:54 on the video, the officers stacking at the
front door had not yet knocked and announced their presence. That would be consistent with
reports by Officers Ben Lang and Robert Soltis that suggested seeing movement prior to any
l<:nock-and-announce.59

 

59 South East Area Law Enforcement SWAT Team Member Statement of Ben Lang, p. ]; South East Area Law
Enforcement SWAT Team Member Statement ofRobert Soltis, p. 1.

m]9n

 

At 0:00:56, at about the same time the yelling officer can be heard saying, “Hands upi” for the
first time, a single bang can be heard. At 0:00:59, shortly after the yelling officer has finished
saying, “Hands up, window!” a louder bang can be heard. Although the video is not dispositive
on this point, the timing suggests that the first bang is the sound of officers’ breaching the front
door, and the second bang is the deployment of a Noise-Flash Diversionary Device (NFDD),
which typically have a short (1.5 to 2 second) delay between activation and detonation. it is
possible that the first bang is the NFDD and the second is the sound of Mr. Carr firing his gun,
given that Mr. Carr fired either “upon,” “immediately after,” or “a few seconds after” the
detonation of the NFDD,é{) although that seems unlikely: NFDDS are, for the most part,
significantly louder than pistols.

For the foregoing reasons, it is my opinion that the officers appear to not have knocked and
announced their presence prior to breaching the door.

Submission

The preceding constitutes my preliminary report regarding events related to the interactions
between officers employed by multiple police agencies and Andrew Carr. This preliminary
report is based on the materials reviewed to date. Should any subsequent information cause me
to expand, add, or revise any of my opinions, I reserve the right to supplement this report
accordingly

Respectfully Submitted,

 

August31, 20l8

 

60 Maple Heights Police Department Report, 4/18/2016 15:17, p. 12; Affidavit Establishing Probable Cause for
Warrantless Arrest, 2016 APR l5 PM 4:08 (Andrew Carr), p. l; S.E.A.L.E. SWAT After Action Report, p. 2.

_2{)”d

 

